 

EXHIBIT 10.2

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN BUT SUBJECT TO SECTION
4.23, SELLING RESTRICTIONS, OF THE PURCHASE AGREEMENT, THIS SECURITY AND THE
SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES AS LONG AS IT DOESN”T VOILATE THE LEAK OUT REQUIREMENTS IN SECURITY
PURCHASE AGREEMENT.

 

Original Issue Date: July 8, 2016

 

$xxx,xxx

 

6% Senior Convertible NOTE

 

THIS 6% SENIORCONVERTIBLE NOTE is one of a series of duly authorized and validly
issued 6% Senior Convertible Notes issued at a 5.5% original issue discount by
Endonovo Therapeutics, Inc., a Delaware corporation (the “Company”) (this note,
the “Note” and, collectively with the other notes of such series, the “Notes”).

 

FOR VALUE RECEIVED, the Company promises to pay to Bellridge LP its registered
assigns (the “Holder”), or shall have paid pursuant to the terms hereunder, the
principal sum of $400,000 (“Original Principal Amount”) on July 8, 2017 (the
“Maturity Date”) or such earlier date as this Note is required or permitted to
be repaid as provided hereunder, and to pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note in
accordance with the provisions hereof. This Note is subject to the following
additional provisions:

 

Section 1. Definitions. For the purposes hereof, (a) capitalized terms not
otherwise defined herein shall have the meanings set forth in the Purchase
Agreement and (b) the following terms shall have the following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, or (f) the Company or any Significant Subsidiary thereof,
by any act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.

 

   

 

 

“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning set forth in Section 4(c)(v).

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (other than by means of conversion, exercise or
exchange of the Notes or the Securities issued together with the Notes), (b) the
Company merges into or consolidates with any other Person, or any Person merges
into or consolidates with the Company and, after giving effect to such
transaction, the shareholders of the Company immediately prior to such
transaction own less than 50% of the aggregate voting power of the Company or
the successor entity of such transaction, (c) the Company sells or transfers all
or substantially all of its assets to another Person and the shareholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the acquiring entity immediately after the transaction, (d) a
replacement at one time or within a three year period of more than one-half of
the members of the Board of Directors of the Company (the “Board of Directors”)
which is not approved by a majority of those individuals who are members of the
Board of Directors on the Original Issue Date (or by those individuals who are
serving as members of the Board of Directors on any date whose nomination to the
Board of Directors was approved by a majority of the members of the Board of
Directors who are members on the date hereof), or (e) the execution by the
Company of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth in clauses (a) through (d) above.

 

“Conversion” shall have the meaning ascribed to such term in Section 4.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

 

“Default Interest Rate” shall have the meaning set forth in Section 2(a).

 

“DWAC” means the Deposit or Withdrawal at Custodian system at The Depository
Trust Company.

 

 2 

 

 

“Event of Default” shall have the meaning set forth in Section 7(a).

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(e).

 

“Mandatory Default Amount” means the sum of (a) 125% of the outstanding
principal amount of this Note, plus 125% of accrued and unpaid interest hereon,
and (b) all other amounts, costs, expenses and liquidated damages due in respect
of this Note.

 

“New York Courts” shall have the meaning set forth in Section 8(e).

 

“Note Register” shall mean the note register maintained by the Company.

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.

 

“Payment Date” shall have the meaning set forth in Section 2(b).

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of July
8, 2016 among the Company and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Successor Entity” shall have the meaning set forth in Section 5(e).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, or any market of the OTC Markets,
Inc. (or any successors to any of the foregoing).

 

Section 2. Interest Payments.

 

(a) Interest. Interest shall accrue to the Holder on the aggregate unconverted
and then outstanding principal amount of this Note at the rate of six percent
(6%) per annum, calculated on the basis of a 360-day year and shall accrue daily
commencing on the Original Issue Date until payment in full of the outstanding
principal (or conversion to the extent applicable), together with all accrued
and unpaid interest, liquidated damages and other amounts which may become due
hereunder, has been made. Following an Event of Default, until such Event of
Default has been cured, interest shall accrue at the lesser of (i) the rate of
22% per annum, or (ii) the maximum amount permitted by law (the lesser of clause
(i) or (ii), the “Default Interest Rate”). In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the calendar day immediately
following the date of such cure; provided that the interest as calculated and
unpaid at the Default Interest Rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of such cure
of such Event of Default.

 

 3 

 

 

(b) Payments. The Company shall make quarterly interest payments (each a
“Quarterly Payment”) such payment, an “Interest Payment” and each date on which
the Company makes a Monthly Payment or an Interest Payment, including the
Maturity Date, a “Payment Date”). If any Payment Date is not a Business Day,
then the applicable payment shall be due on the next succeeding Business Day.
Each Monthly Payment shall be equal to all accrued but unpaid interest. The
Company shall pay interest to the Holder on the aggregate unconverted and then
outstanding principal amount of this Note on the Maturity Date (the “Payment
Date”) except as otherwise set forth in this Note. If any Payment Date is not a
Business Day, then the applicable payment shall be due on the next succeeding
Business Day. Each Monthly Payment shall be equal to all accrued but unpaid
interest.

 

(c) Payment in Cash. All payments shall be made in cash on any Payment Date.

 

(d) Prepayment and Redemption. At any time while this note may be converted by
the Holder,without notice, the company may prepay on any unconverted amounts of
the Note and only to the extent there are no pending Conversion Notices any
portion of the principal amount of this Note and any accrued and unpaid
interest. If the Company exercises its right to prepay any portion of this Note,
the Company shall make payment to the Holder of an amount in cash equal to the
sum of the then outstanding principal amount of this Note being prepaid and
accrued interest thereon multiplied by 125%. If the Company consummates any
financing (debt or equity) for gross proceeds prior to any transaction expense
equal to at least $5,000,000, the Company must within one Trading day of the
closing of such transaction prepay the Holder in cash and/or stock (based on the
Conversion Price) at the Company’s option, an amount equal to the sum of the
then outstanding principal amount of this Note being prepaid and accrued
interest thereon multiplied by125%. If the trading value of the prior thirty day
period in the Company’s Common Stock drops below $620,000, the Company shall
within one Trading Day prepay the amount of this Note and any accrued and unpaid
interest in cash in an amount equal to $130,000 less what was sold by the Holder
in the prior thirty Trading Days. If the Company defaults in Section 2(d)
Prepayment and Redemption, of the Convertible Note Agreement and isn’t cured
within 10 trading days, then the selling restriction as defined in this
Agreement shall be removed, provided that the Beneficial Ownership Limitation
(as hereinafter defined) shall continue to remain in full force.

 

Section 3. Registration of Transfers and Exchanges.

 

(a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations (of no less than
$10,000 in principal amount), as requested by the Holder surrendering the same.

 

(b) Investor Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be only transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations and the Company’s written approval, which shall not be unreasonably
withheld.

 

(c) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.

 

 4 

 

 

Section 4. Conversion.

 

(a) Voluntary Conversion. After the Original Issue Date until this Note is no
longer outstanding, and provided that that the provisions of Rule 144 under the
Securities Act so permit, this Note shall be convertible, in whole or in part,
at any time, and from time to time, into shares of Common Stock at the option of
the Holder. The Holder shall effect conversions by delivering to the Company’s
transfer agent the required information and applicable transfer agent fees for
the conversion along with Notice of Conversion, the form of which is attached
hereto as Annex A (each, a “Notice of Conversion”), specifying therein the
principal amount of this Note to be converted and the date on which such
conversion shall be effected (such date, the “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion is deemed delivered hereunder.
No ink-original Notice of Conversion shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of
Conversion form be required.To effect conversions hereunder, the Holder shall
not be required to physically surrender this Note to the Company unless the
entire principal amount of this Note, plus all accrued and unpaid interest
thereon, has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount(s) converted in each conversion, the date of each
conversion, and the Conversion Price in effect at the time of each conversion.
The Company may deliver an objection to any Notice of Conversion within three
Business Day of delivery of such Notice of Conversion. In the event of any
dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder, and any approved
assignee by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note may be less than
the amount stated on the face hereof.

 

(b) Conversion Price. The “Conversion Price” in effect on any Conversion Date
means, as of any Conversion Date or other date of determination, shall be 75% of
the lowest trading price for the Company’s Common Stock during the twenty
Trading Days immediately preceding the delivery by the Holder of a Notice of
Conversion. and notwithstanding anything to the contrary herein, during an Event
of Default the Conversion Price in in effect on any Conversion Date means, as of
any Conversion Date or other date of determination, shall be 65% of the lowest
trading price for the Company’s Common Stock during the twenty Trading Days
immediately preceding the delivery by the Holder of a Notice of Conversion. The
applicable prices shall be as reported by Bloomberg L.P.Notwithstanding the
foregoing, in no event shall the Conversion Price be less then the par value of
the Common Stock.

 

(c) Mechanics of Conversion or Prepayment.

 

(i) Conversion Shares Issuable Upon Conversion of Principal Amount. The number
of Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount of this
Note to be converted by (y) the Conversion Price in effect at the time of such
conversion.

 

(ii) Delivery of Certificate Upon Conversion. Not later than three (3) Trading
Days after each Conversion Date (the “Share Delivery Date”) and the required
information and fees paid to the Company’s transfer agent, the Company’s
transfer agent shall deliver, or cause to be delivered, to the Holder any
certificate or certificates required to be delivered by the Company under this
Section 4(c).

 

(iii) Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the Holder by the Share Delivery Date, the Holder shall be entitled to elect
by written notice to the Company at any time on or before its receipt of such
certificate or certificates, to rescind such Conversion, in which event the
Company shall promptly return to the Holder any original Note delivered to the
Company and the Holder shall promptly return to the Company the Common Stock
certificates issued to such Holder pursuant to the rescinded Conversion Notice.

 

 5 

 

 

(iv) Partial Liquidated Damages. If the Company fails for any reason to deliver
to the Holder such certificate or certificates pursuant to Section 4(c)(ii) by
the Share Delivery Date, the Company shall pay to the Holder, in cash, as
liquidated damages and not as a penalty, for each $1,000 of principal amount
being converted, $10 per Trading Day (increasing to $20 per Trading Day on the
tenth Trading Day after such Conversion Date) for each Trading Day after such
Share Delivery Date until such certificates are delivered or Holder rescinds
such conversion. Nothing herein shall limit a Holder’s right to pursue actual
damages or declare an Event of Default pursuant to Section 7 hereof for the
Company’s failure to deliver Conversion Shares or, if applicable, cash, within
the period specified herein and the Holder shall have the right to pursue all
remedies available to it hereunder, at Law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable Law.
Selling Restrictions. Provided that the Company has not breached Section 2(d),
Payment and Redemption, of the Convertible Note Agreement and isn’t cured within
10 trading days, Purchasers agree to limit in aggregate all sales of all shares
of common stock of the company through one broker for up to 22.5% of the daily
trading volume for the Company’s common stock as reported on a Trading Market
for that day which cannot be Cor Clearing or a broker that clears through Cor
Clearing. The Holder also agrees not to sell any shares of the common stock of
the company on Trading Days when the trading volume of the Company’s Common
Stock is below 30,000 shares (as adjusted for stock splits or similar
occurrences). Provided that the Company has not breached Section 2(d), Payment
and Redemption, of the Convertible Note Agreement and such breach isn’t cured
within 10 trading days, the Purchaser will limit in aggregate all sales of all
shares of common stock of the company through one broker for up to 30% of the
daily trading volume reported on the Trading market for that day if the daily
traded volume for that day is above $135,000.

 

(v) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(c)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount, if any, by which (x)
the Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 4(c)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of this Note with respect to which the actual sale price
of the Conversion Shares (including any brokerage commissions) giving rise to
such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In andevidence of the amount
of such loss. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at Law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.

 

 6 

 

 

(vi) Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will reserve and keep available out of its authorized and unissued shares of
Common Stock for the purpose of issuances upon conversion of this Note and the
issued with this Note, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder (and the other
holders of the Notes), not less than 300% of the,Required Minimum; and if at any
time the number of authorized but unissued shares of Common Stock shall be
insufficient to effect the conversion of this note or shall be less than the
Required Minimum, the Company shall take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purpose. The Company covenants that all shares of Common Stock that shall be
issuable upon conversion of this Note shall, upon issue, be duly authorized,
validly issued, fully paid and non-assessable. Additionally, if at any time the
reserve is greater than 300% of Required Minimum, the Holder shall provide the
Transfer Agent with its approval to reduce the number of shares in reserve upon
the Company request.

 

(vii) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which the Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

 

(viii) Transfer Taxes and Expenses. The issuance of certificates for shares of
the Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid. The Company shall pay
all Transfer Agent fees required for same-day processing of any Notice of
Conversion and all fees to the Depository Trust Company (or another established
clearing corporation performing similar functions) required for same-day
electronic delivery of the Conversion Shares.

 

(d) Holder’s Conversion Limitations. The Company shall not affect any conversion
of this Note, and a Holder shall not have the right to convert any portion of
this Note, to the extent that after giving effect to the conversion set forth on
the applicable Notice of Conversion, the Holder (together with the Holder’s
Affiliates, and any Persons acting as a group together with the Holder or any of
the Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other Notes or
the Warrants) beneficially owned by the Holder or any of its Affiliates. Except
as set forth in the preceding sentence, for purposes of this Section 4(d),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. To the extent
that the limitation contained in this Section 4(d) applies, the determination of
whether this Note is convertible (in relation to other securities owned by the
Holder together with any Affiliates) and of which principal amount of this Note
is convertible shall be in the sole discretion of the Holder, and the submission
of a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Note may be converted (in relation to other securities owned by the
Holder together with any Affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.For purposes
of this Section 4(d), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) the Company’s most recent
periodic or annual report filed with the SEC, as the case may be, (ii) a more
recent public announcement by the Company, or (iii) a more recent written notice
by the Company or the Company’s transfer agent setting forth the number of
shares of Common Stock outstanding. Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder may
decrease the Beneficial Ownership Limitation provisions of this Section 4(d)
solely with respect to the Holder’s Note at any time, which decrease shall be
effectively immediately upon delivery of notice to the Company. The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 4(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.

 

 7 

 

 

Section 5. Certain Adjustments.

 

(a) Stock Dividends and Stock Splits. If the Company, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock or
any Common Stock Equivalents (which, for avoidance of doubt, shall not include
any shares of Common Stock issued by the Company upon conversion of, or payment
of interest on, the Notes or pursuant to any of the other Transaction
Documents), (ii) subdivides outstanding shares of Common Stock into a larger
number of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares or (iv)
issues, in the event of a reclassification of shares of the Common Stock, any
shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event, and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

(b) Right of First Refusal and Right of Notice. Upon receipt of a Term Sheet or
proposed offer, while the Holder holds any part of the Note, and if the Company
proposes to offer and sell any New Securities subsequent to the date of this
Agreement in a transaction primarily for purposes of financing the operations or
business of the Company and its Subsidiaries, the Company shall provide to the
Holder who holds any Debentures written notice (the “Offering Notice”) stating
the number of New Securities proposed to be offered and sold, the total purchase
price, the terms of payment, and any other material terms of the offer (to the
extent then known). For a period of three (3) business days after its receipt of
the Offering Notice, such Holder may, by written notice delivered to the Company
within such time period, accept such offer and elect to purchase all of such New
Securities if the gross proceeds are under $500,000 or any portion or all of
such New Securities if the gross proceeds are over $500,000 on the terms set
forth in the Offering Notice. If the Holder so elects to participate, the Holder
shall execute and deliver the same agreements and instruments as other
purchasers, if applicable, of the New Securities. For purposes of this Section,
“New Securities” shall mean any equity or convertible debt securities of the
Company issued in a transaction primarily for purposes of financing the
operations or business of the Company and its Subsidiaries, provided, however,
that “New Securities” shall not include any securities issued in Exempt
Issuances or any securities issued after the lapse of Right of First Refusal in
the event the Holder decline or accept the offer to participate in any offering
thereof. While the Holder holds any part of the Note if the Company proposes to
offer and sell any New Securities subsequent to the date of this Agreement in a
transaction primarily for purposes of financing the operations or business of
the Company and its Subsidiaries, the Company shall provide to the Holder who
holds any Debentures written notice (the “Offering Notice”) stating the number
of New Securities proposed to be offered and sold, the total purchase price, the
terms of payment, and any other material terms of the offer (to the extent then
known). For a period of three (3) business days after its receipt of the
Offering Notice, such Holder may accept the terms of the offer.

 

(c) Subsequent Rights Offerings.In addition to any adjustments pursuant to
Section 5(a) above, if at any time the Company grants, issues or sells any
Common Stock, Common Stock Equivalents or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without regard to any limitations on conversion hereof, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or in the beneficial
ownership of any shares of Common Stock as a result of such Distribution to such
extent)).

 

(d) Reserved.

 

 8 

 

 

(e) Fundamental Transaction. If, at any time while this Note is outstanding, (i)
the Company, directly or indirectly, in one or more related transactions effects
any merger or consolidation of the Company with or into another Person, (ii) the
Company, directly or indirectly, effects any sale, lease, license, assignment,
transfer, conveyance or other disposition of all or substantially all of its
assets in one or a series of related transactions, (iii) any, direct or
indirect, purchase offer, tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Common Stock, (iv) the Company, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, (v) the Company, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction (without regard to any limitation on the conversion
of this Note), the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Note is convertible immediately prior to such
Fundamental Transaction (without regard to any limitation on the conversion of
this Note). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration. If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction. Notwithstanding anything to the contrary, in the event
of a Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule
13e-3 transaction” as defined in Rule 13e-3 under the Exchange Act, or (3) a
Fundamental Transaction involving a person or entity not traded on a Trading
Market, the Company or any Successor Entity (as defined below) shall, at the
Holder’s option, exercisable concurrently with the consummation of the
Fundamental Transaction, purchase this Note from the Holder by paying to the
Holder the product of (a) the number of Conversion Shares issuable upon full
conversion of this Note (without regard to any limitation on conversion of this
Note) and (b) the positive difference between the cash per share paid in such
Fundamental Transaction minus the then in effect Conversion Price. The Company
shall cause any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) to assume in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(e) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the holder of this Note,
deliver to the Holder in exchange for this Note a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to this Note which is convertible for a corresponding number of shares
of capital stock of such Successor Entity (or its parent entity) equivalent to
the shares of Common Stock acquirable and receivable upon conversion of this
Note (without regard to any limitations on the conversion of this Note) prior to
such Fundamental Transaction, and with a conversion price which applies the
Conversion Price hereunder to such shares of capital stock (but taking into
account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such conversion price being for the
purpose of protecting the economic value of this Note immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Notwithstanding anything in this Section 5(e), an Exempt Issuance shall
not be deemed a Fundamental Transaction. Notwithstanding anything to the
contrary, to participate, the Holder must convert the note within 10 days of the
Fundamental Transaction up to 4.99% of the company’s common stock.

 

 9 

 

 

(f) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

(g) Notice to the Holder.

 

(i) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

 

(ii) Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any shareholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least ten calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of the
Subsidiaries (as determined in good faith by the Company), the Company or its
successor shall simultaneously file such notice with the SEC pursuant to a
Current Report on Form 8-K. The Holder shall remain entitled to convert this
Note during the 20-day period commencing on the date of such notice through the
effective date of the event triggering such notice except as may otherwise be
expressly set forth herein.

 

Section 6. Negative Covenants. As long as any portion of this Note remains
outstanding, unless the holders of a majority in principal amount of the then
outstanding Notes shall have otherwise given prior written consent, the Company
shall not, and shall not permit any of the Subsidiaries to, directly or
indirectly:

 

(a) amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder; other than pursuant to an Exempt Issuance, repay,
repurchase or offer to repay, repurchase or otherwise acquire more than a
deminimis number of shares of its Common Stock or Common Stock Equivalents other
than as to the Conversion Shares or Warrant Shares as permitted or required
under the Transaction Documents;

 

 10 

 

 

(b) repay, repurchase or offer to repay, repurchase other than the Notes if on a
pro-rata basis, other than regularly scheduled principal and interest payments
as such terms are in effect as of the Original Issue Date, provided that such
payments shall not be permitted if, at such time, or after giving effect to such
payment, any Event of Default exist or occur provided, however, this covenant
shall not apply with respect to the exercise of any Holder’s conversion under
Section 4;

 

(c) other than pursuant to an Exempt Issuance, pay cash dividends or
distributions on any equity securities of the Company;

 

(d) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the SEC assuming that the
Company is subject to the Securities Act or the Exchange Act, unless such
transaction is made on an arm’s-length basis; or

 

(e) enter into any agreement with respect to any of the foregoing.

 

Section 7. Events of Default.

 

(a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of Law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

(i) any default in the payment of (A) the principal amount of any Note or (B)
interest, late fees, liquidated damages and other amounts owing to a Holder on
any Note, as and when the same shall become due and payable (whether on a
Conversion Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of an interest payment or other default under clause
(B) above, is not cured within three Trading Days;

 

(ii) the Company shall fail to observe or perform any other covenant or
agreement contained in the Notes (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (x) below) or any Transaction Document which
failure is not cured, if possible to cure, within the earlier to occur of (A)
3Trading Days after notice of such failure sent by the Holder or by any other
Holder to the Company and(B) 5 Trading Days after the Company has become aware
of such failure unless otherwise terms have been agreed to herein;

 

(iii) If after forty-five (45) days from the date hereof while the Holder owns
any Registrable Securities, the Registration Statement is not filed with the
Securities and Exchange Commission;

 

(v) any representation or warranty made in this Note, any other Transaction
Document, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder or any other
Holder pursuant hereto or thereto shall be untrue or incorrect in any material
respect as of the date when made or deemed made and such failure shall have a
material adverse effect on the Holder the Company or its Significant
Subsidiaries;

 

(vi) the Company or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event;

 

 11 

 

 

(vii) the Company or any Significant Subsidiary shall default on any of its
obligations under any, mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced, any indebtedness for
borrowed money, including debentures or promissory notes or money due under any
long term leasing or factoring arrangement that (a) involves an obligation
greater than $5,000, whether such indebtedness now exists or shall hereafter be
created, and (b) results in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable and
such default is not cured within three Trading Days. This provision shall not
apply to any defaults referenced in item 1 of Part II of the Company’s 10Q’s and
10K’s within 18 months of the date hereof with thehe Securities and Exchange
Commission.

 

(viii) the Common Stock shall not be eligible for listing or quotation for
trading on its Trading Market for a period longer than 10 Trading Days;

 

(ix) the Company shall have consummated a Change of Control Transaction
or/Fundamental Transaction without the Lead Investors consent without paying in
full all amounts owed under the Note at or prior to such consummation;

 

(x) a final judgment for the payment of money aggregating in excess of $50,000
is rendered against the Company and/or any of its Subsidiaries and which
judgment is not, within 45 days after the entry thereof, bonded, discharged or
stayed pending appeal, or is not discharged within 60 days after the expiration
of such stay; provided, however, any judgment that is covered by insurance or an
indemnity from a credit-worthy party will not be included in calculating the
amount of the judgment so long as the Company provides the Holder a written
statement from such insurer or indemnity provider (which written statement shall
be reasonably satisfactory to the Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company or such Subsidiary (as the
case may be) will receive the proceeds of such insurance or indemnity within 30
days of the issuance of such judgment, provided this provision shall not apply
to the litigation referenced in item 1 of Part II of the Company’s 10Q’s and
10K’swhich were filed with the Securities and Exchange commission within 18
months of the date.

 

(xi) the Company shall provide at any time notice to the Holder, including by
way of public announcement, of the Company’s intention to not honor requests for
conversions of any Notes in accordance with the terms hereof or the Company does
not honor a request for conversion of any Notes as required by the Notes

 

(xii) the Company shall be in determined by a court of law to be in breach of
any material contract or agreement that causes a material adverse effect to the
Company.

 

(b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount. Upon the payment in full of the
Mandatory Default Amount, the Holder shall promptly surrender this Note to or as
directed by the Company. In connection with such acceleration described herein,
the Holder need not provide, and the Company hereby waives, any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable Law.
Such acceleration may be rescinded and annulled by Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the Note
until such time, if any, as the Holder receives full payment pursuant to this
Section 7(b). No such rescission or annulment shall affect any subsequent Event
of Default or impair any right consequent thereon.

 

 12 

 

 

(c) Interest Rate Upon Event of Default. Commencing on the occurrence of any
Event of Default and until such Event of Default is cured, this Note shall
accrue interest at an interest rate equal to the Default Interest Rate.

 

Section 8. Miscellaneous.

 

(a) No Rights as Stockholder Until Conversion. This Note does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the conversion hereof other than as explicitly set forth in
Section 4.

 

(b) Notices. All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
receipted next business day delivery, as follows:

 

If to the Company: Endonovo Therapeutics   6320 Canoga Avenue, 15th Floor  
Woodland Hills CA 91367     with a copy to: Frank J. Hariton, Esq., (which shall
not constitute Notice) 1065 Dobbs Ferry Road   White Plains, New York 10607    
 If to Holder:  Address on signature page     with a copy to:   (which shall not
constitute Notice)     Sichenzia Ross Friedman Ference LLP   61 Broadway, 32nd
Floor   New York, NY 10006   Telephone No.: (212) 930-9700   Facsimile No.:
(212) 930-9725   Attention: David B. Manno, Esq.   E-mail: dmanno@srff.com

 

or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted to, or from, as the case may be, the
date of delivery.

 

(c) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest and late fees, as applicable, on this Note at the time, place, and
rate, and in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company. This Note ranks paripassu with all other Notes now or
hereafter issued under the Purchase Agreement.

 

(d) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.The applicant for a new Note
under such circumstances shall also pay any reasonable third-party costs
(including customary indemnity) associated with the issuance of the new Note.

 

 13 

 

 

(e) Exclusive Jurisdiction; Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall only be commenced in the state and federal courts sitting in New York, New
York (the “New York Courts”). Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable Law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.

 

(f) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note on any other occasion. Any waiver by
the Company or the Holder must be in writing.

 

(g) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, as long as the
essential terms and conditions of this Note for each party remain valid,
binding, and enforceable. If it shall be found that any interest or other amount
deemed interest due hereunder violates the applicable Law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable Law.

 

(h) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at Law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at Law for any such breach would be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.
The Company shall provide all information and documentation to the Holder that
is reasonably requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Note.

 

(i) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

(Signature Pages Follow)

 

 14 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

  ENDONOVO THERAPEUTICS, INC.         By:              Name:     Title:  

 

   

 

 

ANNEX A

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 6% Senior
Convertible Note (“Note”) due ________ ___, 2017 issued by Endonovo
Therapeutics, Inc., a Delaware corporation (the “Company”), into shares of
common stock (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below. If shares of Common Stock are to be issued
in the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes and all fees required by transfer agent, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

 

  Date to Effect Conversion:       Principal Amount of Note to be Converted:    
  Payment of Interest in Common Stock __ yes __ no                 If yes,
$_____ of Interest Accrued on Account
              of Conversion at Issue.       Number of shares of Common Stock to
be issued:       Signature:       Name:       ___________________________

 

   

 

 

Schedule 1

CONVERSION SCHEDULE

 

The 6% Senior Convertible Note due on __________ ___, 2017 in the original
principal amount of $____________ are issued by Endonovo Therapeutics, Inc., a
Delaware corporation. This Conversion Schedule reflects conversions made under
Section 4 of the above referenced Note.

 

Dated:

 

Date of
Conversion

(or for first
entry, Original
Issue Date)

  Amount of
Converted
Principal  

Aggregate Principal
Amount Remaining
Subsequent to
Conversion

(or original Principal
Amount)

  Applicable
Conversion Price   Company Attest                                              
                                                                               
                                   

 

   

 

 

 

